            Case 2:19-cv-00680-SU      Document 42   Filed 03/25/21   Page 1 of 3




Peter S. Hicks, OSB #933057
peter.hicks@jordanramis.com
Darren B. Carpenter, OSB #095600
brent.carpenter@jordanramis.com
JORDAN RAMIS PC
360 SW Bond St., Ste. 510
Bend, Oregon 97702
Telephone: (541) 550-7900
Facsimile: (503) 598-7373

Attorneys for Tomco Electric, Inc.




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PENDLETON DIVISION

TOMCO ELECTRIC, INC., an Oregon                 Case No. 2:19-cv-00680-SU
corporation,
                                                JOINT STIPULATED MOTION AND
                Plaintiff,                      ORDER OF DISMISSAL OF
                                                DEFENDANT REAGENT WORLD, INC.
       v.                                       WITH PREJUDICE

REAGENT WORLD, INC., a Delaware
corporation; and BRANDON RELKOFF aka
MIKE MEYERSON dba Premier
Communications Consultant, a Washington
resident,

                Defendants.


///

///

///

///

///

Page 1 – JOINT STIPULATED MOTION AND ORDER
         OF DISMISSAL OF DEFENDANT REAGENT
         WORLD, INC. WITH PREJUDICE
                                                                         53300-76712 4823-3276-3097.1
          Case 2:19-cv-00680-SU         Document 42       Filed 03/25/21     Page 2 of 3




        Pursuant to FRCP 41(a)(1)(A)(ii), please take notice that plaintiff and defendant Reagent

World, Inc. (“Reagent”) respectfully move the Court for an order of dismissal of this case with

prejudice and without fees or costs. Defendant Brandon Relkoff aka Mike Meyerson dba Premier

Communications Consultant failed to appear in this case and is in default.

        Based upon the stipulation of plaintiff and Reagent, it is hereby:

        ORDERED that this action is dismissed with prejudice and without fees or costs to any

party to this case.
                   25th          March
        Dated this _____ day of _______________ 2021.

                                                   /s/ Patricia Sullivan
                                                  _____________________________________
                                                  THE HONORABLE PATRICIA SULLIVAN
                                                  U.S. Magistrate Judge
        Dated this 24th day of February 2021.

                                              JORDAN RAMIS PC

                                              By: /s/ Darren B. Carpenter
                                                 Peter S. Hicks, OSB #933057
                                                 peter.hicks@jordanramis.com
                                                 Darren B. Carpenter, OSB #095600
                                                 brent.carpenter@jordanramis.com
                                                 Attorneys for Tomco Electric, Inc.

                                              By: /s/ Elizabeth Schwartz
                                                 Elizabeth Schwartz, OSB #961121
                                                 6312 SW Capitol Hwy Ste 175
                                                 Portland OR 97239
                                                 schwartz.libby@gmail.com
                                                 Attorney for Reagent World, Inc.

                                              GORDEE NOWICKI & BLAKENEY, LLP

                                              By: /s/ Bryan B. Arnold
                                                 Bryan B. Arnold
                                                 100 Spectrum Center Dr Ste 870
                                                 Irvine CA 92618
                                                 barnold@gna-law.com
                                                 Pro Hac Vice Attorney for Reagent World, Inc.

Page 2 – JOINT STIPULATED MOTION AND ORDER
         OF DISMISSAL OF DEFENDANT REAGENT
         WORLD, INC. WITH PREJUDICE
                                                                                53300-76712 4823-3276-3097.1
        Case 2:19-cv-00680-SU         Document 42       Filed 03/25/21     Page 3 of 3




                               CERTIFICATE OF SERVICE

      I hereby certify that on the date shown below, I served a true and correct copy of the

foregoing JOINT STIPULATED MOTION AND ORDER OF DISMISSAL OF DEFENDANT

REAGENT WORLD, INC. WITH PREJUDICE on:


Elizabeth Schwartz                              Bryan B. Arnold
6312 SW Capitol Hwy Ste 175                     Gordee Nowicki & Blakeney, LLP
Portland OR 97239                               100 Spectrum Center Dr Ste 870
Email: schwartz.libby@gmail.com                 Irvine CA 92618
Attorney for Reagent World, Inc.                Email: barnold@gna-law.com
                                                Pro Hac Vice Attorney for Reagent World, Inc.

     by ECF and electronic mail.

      DATED: February 24, 2021

                                                      /s/ Darren B. Carpenter
                                                      Peter S. Hicks, OSB #933057
                                                      peter.hicks@jordanramis.com
                                                      Darren B. Carpenter, OSB #095600
                                                      brent.carpenter@jordanramis.com
                                                      Attorneys for Tomco Electric, Inc.




Page 3 – JOINT STIPULATED MOTION AND ORDER
         OF DISMISSAL OF DEFENDANT REAGENT
         WORLD, INC. WITH PREJUDICE
                                                                              53300-76712 4823-3276-3097.1
